Citation Nr: 0737641	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-44 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition, to include as secondary to service-connected 
bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
June 1980 and from January 1982 to September 1990.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that, in part, denied service 
connection for a low back condition as secondary to service-
connected bilateral knee conditions and denied service-
connected for post-traumatic stress disorder (PTSD). The 
veteran perfected an appeal in regards to both of these 
issues in November 2004.

By an October 2006 rating decision, a Decision Review Officer 
at the RO granted service connection and assigned an initial 
10 percent rating for PTSD.  As a full grant of the benefit 
sought on appeal was awarded, this matter is no longer in 
appellate status.  

The question arises as to whether the veteran's claim for 
service connection for a low back condition now claimed as 
secondary to service-connected bilateral knee conditions is a 
claim separate and distinct from a claim for service 
connection for a low back condition that was previously and 
finally denied, on a direct basis, by the RO in a May 1999 
rating decision.  In Ashford v. Brown, 10 Vet. App. 120, 123 
(1997), the United States Court of Appeals for Veterans 
Claims (Court) addressed whether a new claim had been 
submitted when, after denial of service connection for a 
claimed lung disorder, the veteran added asbestos exposure as 
a possible etiology.  The Court held that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  Ashford, 10 Vet. App. at 123.

The Board finds that the current appeal presents the same 
situation as in Ashford, supra, the veteran is merely 
asserting a new etiological theory for entitlement to service 
connection for a low back condition and this does not amount 
to a new claim.  Hence, the veteran's claim for service 
connection for a low back condition, as secondary to the 
service-connected bilateral knee conditions is the same claim 
that was adjudicated by the RO in the May 1999 decision.  
Therefore, the Board has recharacterized the issue on appeal 
as shown above.

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The 
Board's decision is favorable to the veteran on the new and 
material evidence issue.  As such, the Board's consideration 
of the issue of whether new and material evidence has been 
presented in the first instance does not prejudice the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, VA medical records dated from April 2004 to 
September 2005 contain evidence that the veteran's bilateral 
knee conditions have worsened, and therefore reasonably 
raises a claim for an increased rating for the service-
connected bilateral knee conditions.  This issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  By a May 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back condition; the veteran did not appeal that 
determination, and it became final.

2.  Additional evidence associated with the claims file since 
the RO's May 1999 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back condition, claimed as 
secondary to service-connected bilateral knee disabilities.  

3.  A low back condition is not etiologically related to 
active service; it is not proximately due to, or the result 
of, service-connected bilateral knee conditions; and it was 
not manifested within one year after active military service.


CONCLUSIONS OF LAW

1. The May 1999 RO rating decision, which denied service 
connection for a low back condition, is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Since the May 1999 RO decision, new and material evidence 
has been received; hence, the requirements to reopen the 
claim for service connection for a low back condition, 
claimed as secondary to service-connected bilateral knee 
disabilities, have been met. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for a low back 
condition, claimed as secondary to service-connected 
bilateral knee conditions, are not met. 38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for a low back condition, claimed as 
secondary to service-connected bilateral knee disabilities.  
Therefore, no further notice or development under the VCAA is 
required with respect to the claim to reopen, including any 
discussion of the requirements outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

With respect to VA's duty to notify for the claim for service 
connection for a low back condition, claimed as secondary to 
service-connected bilateral knee disabilities, on the merits, 
the RO sent letters to the veteran in June 2003 and March 
2006 that informed him what was needed to substantiate a 
claim for service connection, to include on a secondary 
basis. The June 2003 letter asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
addition, the veteran was informed of what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information he had to process the 
claim. The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In March 2006, the veteran was provided with notice compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim 
for secondary service connection.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the information necessary to assign a 
disability rating or an effective date until after the 
January 2004 decision on appeal, thus the Board finds that a 
timing error has occurred as to these elements.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice compliant with Dingess/Hartman was 
provided to the veteran in a March 2006 letter.  Thereafter, 
the veteran and his representative were afforded ample 
opportunity to respond and the claim was fully developed 
prior to readjudication (as reflected in October 2006 and 
June 2007 supplemental statements of the case) and 
certification of the claim.  Under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122- 
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Hence, the 
Board concludes that any defect in the timing of the notice 
constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical records and VA medical 
records have been associated with the claims file and he was 
afforded appropriate examinations in connection with his 
claim; reports of which are of record.  In the veteran's 
April 2004 notice of disagreement, he stated that he was 
being evaluated by an independent health care physician 
regarding his claim for a low back condition and he would 
submit the report when completed.  However, no report has 
been received to date.  Neither the veteran nor his 
representative has identified any existing pertinent records 
that need to be obtained.  Moreover, the record also presents 
no basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim decided herein. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

As indicated above, the veteran's claim for service 
connection for a low back condition had previously been 
considered and denied in a May 1999 rating decision. As the 
veteran did not appeal that decision, it is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

The veteran submitted a claim for service connection for a 
low back condition, secondary to service-connected bilateral 
knee disabilities in June 2003.  Although the RO did not 
explicitly consider the new and material evidence question, 
the veteran is not prejudiced, because the Board is finding 
that new and material evidence has been received.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996). Here, the last final denial of the claim was the May 
1999 RO decision. Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the May 1999 decision, the RO denied the veteran's claim 
for service connection for a low back condition because the 
medical evidence failed to show that the veteran had a 
chronic low back condition in service (the RO determined that 
the condition in service was acute and transitory) or provide 
evidence of continuity of back disability from service 
discharge.  At the time of the May 1999 decision, the 
evidence of record included the veteran's service medical 
records, VA medical records dated from May 1992 to December 
1992 and from February 1998 and May 1998.  Also, reports of 
November 1998 and November 1990 VA examinations were 
associated with the claims file.

Evidence added to the claims file since the RO's May 1999 
denial includes VA medical records dated from August 2000 to 
October 2004 reflecting periodic complaints of low back pain 
and x-ray impressions of spondylolisthesis; a December 2000 
VA medical record indicates that the veteran was first seen 
for his back and previously received treatment from a private 
physician, noting that the veteran had chronic low back pain 
for many, many years; the veteran's statements that his back 
condition is a result of his service-connected bilateral knee 
conditions - to include due to falls from knee instability; 
and an August 2003 VA examination report revealing an 
impression of spondylolisthesis with bilateral spondylosis, 
lumbar spine, notations that the veteran reported the gradual 
onset of low back pain in service that continued to the 
present time, and the examiner's opinion that the veteran's 
back condition was not related to his bilateral knee 
condition.  

Also added to the claims file is a January 2007 VA 
examination report noting that the veteran indicated 
receiving back treatment after service discharge from a 
private physician in the 1990s and he began treatment with 
the VA in 2000.  The veteran also contended that due to a 
fall in 1992, due to his service-connected bilateral knee 
disabilities, he injured and/or aggravated his back; however, 
the VA examiner noted there were no records to validate the 
veteran's statement. On examination he was found to ambulate 
with an abnormal gait and varus deformities of the knees and 
ankles.  He was additionally diagnosed with scoliosis and 
chronic intermittent mid to low back strain.  The VA examiner 
pointed out that the veteran had various diagnoses of 
psychiatric disorders since the late 1990s to the present, to 
include a somatoform-type disorder that involves a varus 
angulation of his ankles and feet without neurological 
explanation.  Further, the examiner noted a May 1998 VA 
examination that mentioned gait antalgia - but a normal gait 
was noted in a December 2000 VA outpatient record.  The VA 
examiner indicated that all of the above were potential 
causes of the veteran's current low back condition as well as 
those documented in the veteran's service records, but he 
could not provide an opinion as to etiology without resorting 
to mere speculation.
 
The Board finds that the aforementioned additional evidence 
is new in that it had not previously been before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  Specifically, the veteran's 
statement that since service discharge in the 1990's he 
received private medical treatment for his low back condition 
and the January 2007 VA examiner's statement that he was 
unable to offer an opinion without resorting to speculation 
as many of the possible etiologies advanced by the record (to 
include the veteran's active military service and his 
service-connected bilateral knee condition) were potential 
causes of the veteran's current low back condition.  The 
veteran's statement, presumed credible for the limited 
purpose of ascertaining its materiality, makes the claim for 
service connection more plausible.  See Justus, supra.  In 
addition, the January 2007 VA examiner's statement is 
material as it shows a possibility that the veteran's low 
back condition is due to his military service or his service-
connected bilateral knee condition. Under these 
circumstances, the Board concludes that the criteria for 
reopening the claim are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

As new and material evidence has been received, the Board 
will proceed to adjudicate the claim for service connection 
for a low back condition, claimed as secondary to service-
connected bilateral knee disabilities, on the merits.

III.  Service Connection

The veteran maintains that his current low back condition, 
diagnosed as spondylolisthesis with bilateral spondylosis, 
scoliosis, and chronic intermittent mid to low back strain, 
had its onset in service and continued to the present day.  
Alternatively, he contends that his low back condition is 
secondary to his service-connected bilateral knee 
disabilities.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310 (2007). When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records (SMR's) reflect that, in February 
1982, three days after a motor vehicle accident, the veteran 
complained of stiffness of the low back.  On examination, he 
had full, but tender range of motion.  The assessment was 
resolving multiple contusions.  In March 1986, the veteran 
complained of low back pain after improperly lifting a tool 
box and was assessed with muscle spasm.  An August 1986 
record reflects that the veteran had a two day history of 
upper back pain after sleeping on the floor.  On examination 
he had full range of motion.  The assessment was strain.  An 
April 1987 reenlistment examination reflects that the 
veteran's spine was evaluated as clinically normal.  On 
contemporaneous self-report, the veteran checked off a box 
indicating recurrent back pain, and the physician remarked 
that recurrent back pain was secondary to sleeping on the 
floor.  SMRs from March 1988 to May 1990 reflect ongoing 
complaints, treatment, and therapy for bilateral knee 
problems with no history of trauma, but none of these records 
reflect low back problems on a direct basis or related to his 
knees.  In regard to his bilateral knee problems, he was 
diagnosed with bilateral patelofemoral syndrome. A May 1989 
reenlistment examination reflects the veteran's spine was 
evaluated as clinically normal and on contemporaneous self-
report, the veteran did not indicate problems with his back 
or back pain.  A May 1990 medical board report reflects that 
the veteran was evaluated in the orthopedic clinic at the 
naval hospital for progressively worsening knee pain, 
bilaterally, which resulted in his discharge, with no reports 
or findings pertaining to the back. 

VA outpatient medical records in May and December 1992 
reflect treatment and evaluation for hearing loss and the 
veteran's bilateral knee condition, but are negative for 
complaints, findings, or diagnosis pertaining to the back, to 
include arthritis.  

February 1998 VA medical records note the veteran's first 
evaluation in the orthopedic clinic for complaints related to 
his knees.  He received physical therapy after the veteran 
had a problem of collapse at work with his left leg/knee, but 
the records are negative for complaints, findings, or 
diagnosis pertaining to the back, to include arthritis.  

A May 1998 VA outpatient record shows that the veteran 
provided his past medical history to include a heart beat 
condition, urtheral retention surgery in 1990, and his 
chronic bilateral knee pain since 1987 in service.  However, 
the veteran did not include a past medical history of back 
pain or back problems and he did not complain of current back 
pain.  He was treated for complaints of right knee pain and 
swelling. 



A November 1998 VA examination report reflects the veteran's 
report that he had  pain in both knees and his left hip since 
1987 in service that had continued until present time.  He 
did not report any initial pain or manifestations with his 
back in service or presently.  The impression was bilateral 
patellofemoral syndrome knees and mild trochanteric bursitis 
left hip.  

A December 2000 VA outpatient record shows the veteran was a 
new patient, seen for chronic low back pain that he has had 
for many, many years, but he did not feel that this pain 
starts in his back.  His primary care provider was noted as 
Dr. DeMarco, but there was no indication that Dr. DeMarco 
treated the veteran for any back ailment.  His gait was 
within normal limits, motor strength of the bilateral lower 
extremities was 5/5.  He complained of hip pain; however, he 
had full range of motion of the hips, bilaterally without 
difficulty.  X-rays revealed disc space narrowing from L3 
through S1 and Grade I spondylolisthesis of L5 on S1.  

An April 2001 VA outpatient record reflects no complaints of 
chronic low back pain, but the veteran did complain of pain 
radiating down the right leg to his knee, monthly.  The 
veteran stated he had gone through back training and was 
using proper lifting technique due to his job.  

A January 2003 spine x-ray shows an impression of 
spondylolisthesis with bilateral spondylolysis, multilevel 
spondylosis.  

An August 2003 VA examination report reflects the veteran's 
report of falling on both knees during service in 1978, and 
about 1977, he had the gradual onset of pain in his lower 
back.  He received back therapy and supportive medications.  
He stated that he was a radio operator and carried an 
especially heavy pack and materials.  The veteran asserted 
that his back pain has continued since discharge and is 
affected by bending and heavy lifting.  On examination, the 
back revealed no tenderness and no gross muscle spasm.  He 
flexed at 90 degrees, extending 20 and lateral bending of 20.   
The impression was spondylolisthesis with bilateral 
spondylosis, lumbar spine.  The examiner opined that the 
veteran's back condition was not related to his service-
connected bilateral knee disabilities.  

A November 2003 VA physiatry record notes that the veteran 
had problems with his leg braces.  He complained of pain in 
his knees, hips, and lower back and was taking Etodolac for 
the pain.  He was diagnosed with abnormal gait of unclear 
etiology, varus deformity in the ankles and feet, 
degenerative joint disease of the knees, bilaterally, and 
pseudoseizures.  However, there was no indication that the 
veteran's complaint of pain in his lower back was related to 
his knees. 

VA physiatry records from April 2004 to September 2005 show 
that the veteran's chief complaints revolved around his 
bilateral knee disabilities, to include pain, abnormal gait 
pattern, his braces, and near falls.  He also complained of 
pain in his  feet and lower back.  He was additionally 
diagnosed with a history of conversion disorder and his feet 
were forming mild contractures.  It was noted that it was an 
unclear etiology of his current pain problems.  None of these 
records even suggest that the veteran's complaints of low 
back pain was related to his knees. 

In a December 2006 statement, the veteran's representative 
asserted that an August 2003 VA examination was inadequate 
because the examiner failed to provide a rationale for his 
opinion; thus, the veteran should be afforded another 
examination.

In response, the RO scheduled the veteran for a January 2007 
VA examination. The examiner noted a review of the claims 
file and provided very detailed findings and opinion.  The 
veteran reported injuring his back in 1978 while playing an 
athletic activity in service.  He sought treatment, was sent 
to the hospital for x-rays, and received 3 months of physical 
therapy with the pain subsiding after some time.  In 1980, he 
had back pain after moving the wrong way, but he did not 
report it.  In 1982, he had pain on a physical fitness test, 
and in 1983, he had an episode of back pain after a car 
accident which resolved after six weeks of therapy.  He 
reported numerous other episodes thereafter during service 
with several trips to medical personnel for back treatment.  
Since discharge, he stated that his low back pain had been 
episodic.  The veteran reported having x-rays and pain 
medications from an outside doctor in the 1990s, with 
treatment at the Erie VAMC since at least 2000.    Since the 
onset, he has had intermittent back pain with remissions.  He 
complained of pain in the lumbar and sacral area that 
radiated laterally, every two to three months.  

The examiner opined that the veteran's muscle spasm, 
localized tenderness or guarding was severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
The examiner assessed his posture as scoliosis, noting that 
the veteran ambulated with flexed position of the lumbar 
spine.  The veteran had decreased range of motion with pain 
and findings of tenderness.  The diagnosis was chronic 
intermittent mid to low back strain, x-rays showed 
spondylolisthesis at L5-S1 stable when compared to prior 
examinations, and chronic low back pain.  The examiner stated 
that he could not, without resorting to mere speculation, 
resolve the question whether the veteran's service-connected 
bilateral knee condition was causing or aggravating his non-
service-connected low back condition.  The examiner also 
noted that the veteran gave numerous accounts of injuries to 
his back in service, but he only found three separate 
notations in the SMRs and those appeared to have been 
isolated events - that in 1989, by documentation, were not 
problematic for the veteran.  The examiner commented that the 
veteran related his current back pain to a fall in 1992 - the 
fall being caused by his service-connected bilateral knees 
giving out, which the examiner stated was possible, but he 
found no record of this incident.  He also referred to the 
2000 VA medical record noting the veteran had a history of 
many, many years of chronic low back pain, but there were no 
other details.  The examiner furthered that he could not 
determine whether the veteran's current back pain was a 
result of his service-connected bilateral knee disabilities 
without resorting to mere speculation that the veteran's 
account of the incidents were accurate, versus other causes 
of back pain being from his somatoform issues or his service 
records.  

Considering the evidence of record in light of the regulatory 
criteria, the Board finds that the preponderance of the 
evidence is against the claim of service connection

Initially, the evidence does not establish entitlement to 
service connection for a low back condition under the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.
In short, there is no evidence of arthritis of the lumbar 
spine, manifest to a compensable degree, within one year of 
discharge from active service in either June 1980 or 
September 1990.  The Board acknowledges the veteran's 
contentions that he had back complaints after discharge in 
the 1990s and received treatment, but this is not sufficient 
to demonstrate that the veteran actually had arthritis within 
one year of discharge from active duty service.  

Furthermore, the first medical evidence that the veteran 
complained of a low back condition was not until December 
2000, over 10 years after discharge from active service. 
Therefore, there is a lack of evidence of symptoms of a 
chronic low back condition in service or evidence of 
continuity of symptomatology between service and the first 
showing of a low back condition after discharge. The Board 
points out that passage of so many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3f 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Moreover, even though the veteran is currently diagnosed with 
spondylolisthesis with bilateral spondylosis and chronic 
intermittent low to mid back strain, there is no competent 
evidence that relates any such current disability to service, 
or a service-connected disability, and neither the veteran 
nor his representative has alluded to the existence of any 
such medical evidence.  

In the veteran's representative's brief, he states that the 
veteran should be awarded service connection by applying the 
benefit of the doubt rule to the facts of the case.  See 38 
C.F.R. § 3.102.  Essentially, the representative contends 
that the evidence is in "relative equipoise" noting that the 
January 2007 VA examiner could not provide an opinion as to 
whether the veteran's low back condition was related to his 
service-connected bilateral knee condition without resorting 
to speculation and the August 2003 VA examiner opined that 
the veteran's low back condition was not related to his 
bilateral knee condition, but failed to provide a rationale.

The Board disagrees with the argument that the veteran 
warrants the benefit of the doubt. What the January 2007 
medical opinion establishes, at best, is speculation, as 
opposed to positive evidence.  Under these circumstances, the 
provisions of 38 C.F.R. § 3.102 would not apply.  Id.  ("By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility." 
(Emphasis added.)).

The fact that the January 2007 VA examiner merely discusses 
the realm of possibility of a relationship between the 
veteran's current disabilities and service or a service-
connected disability does not establish positive evidence.  
The Court has held that a medical statement using such terms 
as "possible" and "could have," without supporting clinical 
data or other rationale, is too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The VA examiner did not establish either a positive opinion 
or a negative opinion; rather, he stated that there was 
insufficient  evidence to make a determination of a 
relationship between the current disabilities and both the 
veteran's service and the service-connected bilateral knee 
conditions.

While the veteran has contended that these disabilities are 
somehow due to service or a service-connected disability, as 
a layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the etiology of an orthopedic disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a low back condition, 
claimed as secondary to service-connected bilateral knee 
conditions.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim is denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



								[Continued on next 
page]

ORDER

New and material evidence having been received, the veteran's 
claim of service connection for a low back condition, to 
include as secondary to service-connected bilaterally knee 
disabilities, has been reopened; the appeal is granted to 
this extent only.

Service connection for a low back condition, claimed as 
secondary to service-connected bilaterally knee disabilities, 
is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


